DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-14, 16, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11267552. 
Patented claim 1 corresponds with present claims 1 and 2, 
Patented claim 2 corresponds with present claim 3,
Patented claim 3 corresponds with present claim 13,
Patented claim 4 corresponds with present claim 4,
Patented claim 5 corresponds with present claim 5,
Patented claim 6 corresponds with present claim 6,
Patented claim 7 corresponds with present claim 7,
Patented claim 8 corresponds with present claim 10, 
Patented claim 9 corresponds with present claim 11,
Patented claim 10 corresponds with present claim 12,
Patented claim 11 corresponds with present claim 14,
Patented claim 12 corresponds with present claim 16,
Patented claim 13 corresponds with present claim 17,
Patented claim 15 corresponds with present claim 19.
Patented claims 1 and 14 correspond with present claim 9. Although patented claim 14 does not include all of the limitations required by claim 9, those limitations can be found in patented claim 1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the present application are verbatim from the patented case, with one exception the only differing claim limitation language 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "intermediate concavity apex" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 requires a lower profile having the features of a convex front segment, a concave intermediate segment, and a convex rear segment, which are not positively recited by the claim from which it depends.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brownell (US 2927749).
Brownell teaches an aircraft portion, comprising: 
a fuselage (#12) oriented in a longitudinal direction and having a median longitudinal plane; 
an airfoil formed by at least one pair of wings (#11) positioned on either side of the fuselage in a transverse direction orthogonal to the median longitudinal plane (Fig. 1); and 
an airfoil-fuselage junction fairing at an interface between the airfoil and the fuselage (#10), the junction fairing having an outer surface and being delimited in a vertical direction orthogonal to the longitudinal and transverse directions by an envelope surface such that, a projection of the envelope surface in the median longitudinal plane drawing a lower profile of the junction fairing (a profile projection exists in any desired direction), and a convex side of each wing being in contact with the outer surface of the junction fairing along a junction line (Fig. 7), an orthogonal projection of which in a projection plane orthogonal to the median longitudinal plane draws a horizontal profile of the junction line (seen in Fig. 2), wherein the horizontal profile of at least one of the junction lines has, in the longitudinal direction, a convex front segment, a concave intermediate segment, and a convex rear segment (annotated figure) and/or the lower profile of the junction fairing successively has, in the longitudinal direction, a convex front segment, a concave intermediate segment, and a convex rear segment,
wherein at least one of the wings has a leading edge (#14) and a trailing edge (#15), an intersection between the leading edge and the outer surface of the junction fairing defining a front reference point (#32), the intersection between the trailing edge and the longitudinal plane passing through the front reference point defining a rear reference point, and a distance between the front and rear reference points making up a reference length (reference length can be inferred as such),
the front reference point being located on the convex front segment (column 4, line 62- column 5, line 21).

Regarding claim 14, Brownell teaches the aircraft portion according to claim 1, wherein the junction line is at least of class C2 (Fig. 2, smooth curve #27, #37, #38).


    PNG
    media_image1.png
    407
    523
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brownell (US 2927749) in view of Gall (US 8196860).

Regarding claim 16, Brownell teaches an airplane (#13) comprising:
the aircraft portion according to claim 1 (see above).
Brownell does not appear to teach a powertrain arranged at a rear end of the fuselage. 
Gall teaches a powertrain (#10) arranged at a rear end of a fuselage (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Brownell with the powertrain in a location such as that of Gall. Doing so would provide a counterbalance for pitch from the engines on the wings and provide a more stable aircraft.  

Regarding claim 19, Brownell teaches an airplane (#13) comprising: 
fuselage (#12) oriented in a longitudinal direction and having a median longitudinal plane; 
an airfoil formed by at least one pair of wings (#11) positioned on either side of the fuselage in a transverse direction orthogonal to the median longitudinal plane (Fig. 1); and 
an airfoil-fuselage junction fairing at an interface between the airfoil and the fuselage (#10), the junction fairing having an outer surface and being delimited in a vertical direction orthogonal to the longitudinal and transverse directions by an envelope surface such that, a projection of the envelope surface in the median longitudinal plane drawing a lower profile of the junction fairing (a profile projection exists in any desired direction), and a convex side of each wing being in contact with the outer surface of the junction fairing along a junction line (Fig. 7), an orthogonal projection of which in a projection plane orthogonal to the median longitudinal plane draws a horizontal profile of the junction line (seen in Fig. 2), wherein the horizontal profile of at least one of the junction lines has, in the longitudinal direction, a convex front segment, a concave intermediate segment, and a convex rear segment (annotated figure) and/or the lower profile of the junction fairing successively has, in the longitudinal direction, a convex front segment, a concave intermediate segment, and a convex rear segment,
Brownell does not appear to teach an engine arranged downstream of the wings. Gall teaches the airplane comprising at least an engine (#10), the at least one engine being arranged downstream of the wings (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Brownell with the engine in the location such as that of Gall. Doing so would provide a counterbalance for pitch from the engines on the wings and provide a more stable aircraft.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brownell (US 2927749) in view of Gall (US 8196860) as applied to claim 16 above, and further in view of Samant and Yu (NASA Contractor report 3954, Flow Prediction for Propfan Engine Installation Effects on Transport Aircraft at Transonic Speeds; Herein referred to as "Samant").

Regarding claim 17, Brownell teaches the airplane according to claim 16. Brownell does not appear to disclose operating the subsonic airplane in such a way which airflow around the wings moves close enough to the speed of sound to enter a transonic state. Samant teaches operating a turboprop aircraft at transonic speeds (Page 1, first sentence under “Summary”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Brownell to operate at transonic speeds, as shown in Samant. Doing so would increase the speed of the aircraft, allowing packages or passengers to arrive at their destination sooner. 

Allowable Subject Matter
Claims 8 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Felix (US 5395071) shows a lower profile of an airfoil surface having a front convex portion, intermediate concave portion, and a rear convex portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647